Exhibit 10.16

 

LOGO [g448310g91f40.jpg]

July 30, 2012

Chrysler Group LLC

Directors’ Restricted Stock Unit Plan

Award Notice

Name

Dear Name:

Chrysler Group LLC (the “Company”) is pleased to evidence and confirm its grant
to you of                      Restricted Stock Units (“RSUs”) pursuant to the
Chrysler Group LLC Directors’ Restricted Stock Unit Plan (the “Directors’ RSU
Plan”). The terms defined in the Directors’ RSU Plan have the same meanings in
this Award Notice. This Award Notice and the RSUs evidenced by this Award Notice
are subject to and subordinate to the terms and conditions set forth in the
Directors’ RSU Plan which is enclosed.

                     of the RSUs evidenced by this Award Notice will vest if you
continuously serve as a Director through June 10, 2013. Except as provided in
Section 5(b) (death or Disability) of the Directors’ RSU Plan, if you cease to
serve as a Director for any reason prior to the vesting date set forth above,
the otherwise unvested RSUs then held by you shall be forfeited without payment
as of the date you cease to be a Director.

An amount equal to the Fair Market Value of the Chrysler Units underlying the
vested RSUs credited to your RSU Account shall be paid to you within 60 days
following the date on which you cease to serve as a Director.

 

CHRYSLER GROUP LLC By:       Stephen M. Wolf   Chair, Compensation and
Leadership   Development Committee

 

PARTICIPANT By:       Name     Date

 